DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sergio Filice on June 14, 2022.
The application has been amended as follows: 

Claim 10 is amended to read:

An aircraft comprising: 
a foldable wing including a fixed wing portion, a foldable wing portion and a hinge to pivotally couple the foldable wing portion relative to the fixed wing portion, the hinge including: 
a wing transition portion including wing hinge ribs and wing stub ribs, respective ones of the wing hinge ribs coupled to corresponding respective ones of the wing stub ribs; and 
a tip transition portion including tip hinge ribs, respective ends of the tip hinge ribs positioned between corresponding respective ones of the wing hinge ribs and the wing stub ribs, wherein the respective ones of the wing hinge ribs and wing stub ribs couple to corresponding respective ones of the tip hinge ribs along a latch interface, and wherein the wing hinge ribs and the wing stub ribs provide double-shear reaction at the latch interface when the hinge is subjected to single-shear loading.

Claim 17 is amended to read:

A foldable aircraft wing, comprising: 
a foldable wing tip; 
a fixed wing portion; and 
a hinge to rotatably couple the foldable wing tip to the fixed wing portion, the hinge including: 
a wing transition portion including a first wing hinge rib, a second wing hinge rib, a third wing hinge rib, and a fourth wing hinge rib, the wing transition portion further including a first wing stub rib coupled to the first wing hinge rib, a second wing stub rib coupled to the second wing hinge rib, a third wing stub rib coupled to the third wing hinge rib, and a fourth stub hinge rib coupled to the fourth wing hinge rib; and 
a tip transition portion including a first tip hinge rib, a second tip hinge rib, a third tip hinge rib and a fourth tip hinge rib, the first tip hinge rib coupled to the first wing hinge rib and the first hinge stub rib, the second tip hinge rib coupled to the second wing hinge rib and the second hinge stub rib, the third tip hinge rib being coupled to the third wing hinge rib and the third hinge stub rib, and the fourth tip hinge rib being coupled to the fourth wing hinge rib and the fourth Response to the official action dated February 23, 2022 Attorney Docket No. 18-1760-US-NP hinge stub rib, wherein at least one of the first wing stub rib, the second wing stub rib, the third wing stub rib, the fourth wing stub rib, the first tip hinge rib, the second tip hinge rib, the third tip hinge rib, and the fourth tip hinge rib includes a latch pin aperture that aligns to receive a latching pin at a latch interface wherein the latch interface provides a double-shear reaction when the hinge is subjected to single-shear loading.

Allowable Subject Matter

Claims 1-5, 8, 10-13, and 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention is directed to a foldable wing having a foldable wing portion and a hinge pivotally coupled to the foldable wing portion with a wing transition portion including wing hinge and stub ribs and tip hinge ribs positioned between the wing stub and hinge ribs. The wing hinge ribs couple to tip hinge ribs to define a hinge interface. The hinge interface and ribs are taught by Gaw (US 9610618). However, Gaw does not teach the wing hinge ribs and the tip hinge ribs provide single-shear reaction at the hinge interface when the hinge interface is subjected to single-shear loading nor the wing hinge ribs and the wing stub ribs providing a double shear reaction at the latch interface when the hinge is subjected to single-shear loading, therefore, independent claims 1, 10, 13, and 17 and their dependent claims are allowed. Claim 20 is directed towards a method of enhancing structural integrity of a wing joint. The tip hinge rib being coupled between a wing hinge rib and wing stub rib is taught by Gaw. However, Gaw does not teach nor render obvious a portion of the end subjected to single-shear loading. Therefore, claims 20 and 21 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647